Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulsen (WO 2010/149763, hereinafter Poulsen) in view of Spielberg (US 20080226274, hereinafter Spielberg).
Re claim 1, Poulsen discloses, a control circuit comprising: an object detection unit (16); and a distance estimation unit (16); wherein the control circuit is configured to: receive a first image of a scene captured from a first location (fig 5, left image); receive, via the one or more sensors, one or more indications of movement subsequent to the first image being captured (col 7 lines 20-30); receive a second image of the scene captured from a second location (fig 5, right image); calculate a first distance between the first location and the second location based on the one or more indications of the movement (col 7 lines 10-20, fig 6).
Poulsen fails to explicitly disclose limitations which are disclosed by Spielberg as follows: a control circuit comprising: an object detection unit (100/308); and a distance estimation unit (308, par [0031]); wherein the control circuit is configured to: receive a first image of a scene captured from a first location (S406, A2/A1, pars [0031]-[0033]); receive, via the one or more sensors, one or more indications of movement subsequent to the first image being captured (S414); receive a second image of the scene captured from a second location (B2/B1, par [0034]); calculate a distance between the first location and the second location based on the one or more indications of the movement (par [0034]); calculate a second distance to an object in the scene from the second location based on the first distance and based on angles between the first and second locations and the object (pars [0024], [0034]-[0035], fcd); and cause a lens position to be adjusted to bring the object into focus based on the second distance (par [0035]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine a control circuit comprising: an object detection unit; and a distance estimation unit; wherein the control circuit is configured to: receive a first image of a scene captured from a first location; receive, via the one or more sensors, one or more indications of movement subsequent to the first image being captured; receive a second image of the scene captured from a second location; calculate a first distance between the first location and the second location based on the one or more indications of the movement; calculate a second distance to an object in the scene from the second location based on the first distance and based on angles between the first and second locations and the object; and cause a lens position to be adjusted to bring the object into focus based on the second distance of Spielberg with the circuit of Poulsen in order to improve rapid autofocus meanwhile reducing focus shift caused by camera/subject movement. 
Re claim 2, the combination of Poulen and Spielberg discloses the limitations of claim 1 including wherein the lens position is adjusted without a user pressing a shutter button to capture an image (Spielberg par [0035]).
Re claim 3, the combination of Poulen and Spielberg discloses the limitations of claim 1 including wherein the second distance is an estimate of a separation between the object and the second location (Spielberg pars [0024] and [0035]).
Re claim 4, the combination of Poulen and Spielberg discloses the limitations of claim 3 including wherein the control circuit is configured to calculate an adjustment to the lens based on the estimate and based on contrast measurements for the first and second images (Spielberg pars [0022] and [0027]).
Re claim 5, the combination of Poulen and Spielberg discloses the limitations of claim 1 including wherein the second image is captured subsequent to the first image (Poulen figs 5 and 6, Spielberg S402-S410).
Re claim 6, the combination of Poulen and Spielberg discloses the limitations of claim 1 including wherein the control circuit is further configured to receive timestamps associated with the first and second images (Poulen and Spielberg both disclose digital cameras and controllers which are inherently “configured to receive timestamps since timestamps are merely data which is easily transferred to/from controllers).
Claims 8, 9, 10, 11, 12, 13, 15, 16, 17, 18, and 19 are rejected for the reasons stated in claims 1, 2, 3, 4, 5, 6, 1, 2, 3, 4, and 5, respectively. The system and method steps as claimed would have been obvious and expected by the circuit of Poulen and Spielberg.

Allowable Subject Matter
Claims 7, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696